OFFICE   OF THE         ATTORNEY   GENERAL         OF        TEXAS
                                        AUSTIN




Honorrbla f. Stanlr~ Wrl@t, YIabrr
Taxaa EIoarO OS Ch&roprrotl0 Bzmlnrra
Litthrmd        miidiry
Auatln,     Taxaa
Dear Sir:


                                           a       Kim’11

              Your oplnlon      rrguart        v       rl   4, 1944,       rrada   aa
followr:
                             A(Al
                                                               8dviara
                                                               and tbr




                            axtraaaly   bury In working out
                         *a, rrgulatlona    and Coda or JthiO8
                        ram1 examinatIona ana ha8 lloanard
      over OM   thouaand ChIropractora in thr paat aI=
      aontha.   Up until ramntly,      (he Boar4 ha8 had no
      tlma to work out amoura        of lnfo r o a a a nt
                                                        a 8 pro-
      vldr d in tbo Aot, nor had it tiar to find and aa-
      ploy a lultabla Suparvlaor of Chiropraotlo          aa
      prodded lo SeetioE 1 (1) ot tha Aot. Aa tha
      Board oontrmplatrd It would take awaral           month8
      for a Suparvlaor to oovw the ontlra rtetr chro. -
      Ing thr Chlropraotom,      tbr mad took upon Itaalt
Honorable    J. Stanlet   Urlgbt, pee       2


     to OttOlId tha vrriow    dlatrlota mart-8     and
     to adTier the p?o?aaalon what the baard would
     lIW lt. The Baud dourd       lt hot on1 WitkIn
     it8 authority to do thlr wrk WhIti i t au&d-
     arod WQ.?‘TiBO~    work but brllatad it to be the
     -rd.*    dutt te 61VO the proiraaion     an OppOortun-
     lty to know what would be requlrad ot It.       Ibe
     Board felt  it oouta lnawar~qaortloru eonaomlog
     ChIropnatio    at #iera watlnga    batter than it
     oould by lottrr   or other mana of o-Ioatlon.
             With th r lbova in elnd,           ravarrlmubara of
     tb     Board hvr  attended thrw            dlstrlot   8aotio&a
     during tb8 part thirty daya and hrr baked Sor
     thalr per dlrr and traroll~  rxpanaaa oa proridrd
     for In Sootion 2 or the Aet.

           “QuratIonI    Arr the Board jkmkra    8ntItl~a
     to wf   ?or tla8 aad traveling   rrpmaaa In tha
     porromnoi      of tha work abovm drsorIbed?a
             Pa ua atatrd In our O~lnlon Iio. O-5761, the a~pro-
  rlatlon   fbr tb, Board 0s QIro raotlo txaalnara la 00tattha
! II Saotion 2 of ArtIolr (5124, P . A. C. 9.. rather thqn in tha
mualar eppropriat ian bllla.     Ulth raapaot to tba purpoaaa ror
  rhloh luoh appropriation   may be Pad,   thla 3aotIon providoa:
                      The Traaaurar       ahall
                                           koe   the 8amo
     la a ~;&&o      fund to be @aid iE pa          tha ooaea-
     lary lrpanaaa ot the Board, whlab uy    JY   nOlad OX-
     p8nsea  imarred    for thr ldranorant     On4 rdaoation
     of all lIoann~a     under thla Aot and mrcrcaauit       by
     tha barb    oi tha prorlaloru   of thla Aot, the am
     of the ExoautIro sr a r a ta r l ad a per diea oi Ten
                                     y,
     Dollara (tl0) to laeh umber of the Baud iOr aaoh
     tlm aa la actual&y      ape& in the dIochar6o of Or-
     fIoIal datiea,       plua tnvslIn8         axpwa88    ot Wn Canta
     (log) par rile       . . .*
          under tbr Cbimpraotio Aat t&a Board ia sntmatod
with the duty or oarryiag aut the prWIdOm      oi tb Aot, and,
in ssctica i(g) thweor, IO elvan tha po-r to prraerlbo wla!.
ra@atlona   and bylaw8 for ehi8 PUrpOW.     Aa wa Pndrretend tb
raota aktod In your lottar,   the ambarr of the Board brva at-
tmdrd abrad local urtinaa    of ohIrolpotora    tot thr wma
Ron. J. ~Staalo~ Nrisht,      page 3
           \

of loq6~lmtIug the m*rr      o? tar   pro?aaaIoa           with their
dutla8, powBra ~ml prl~ll8grr   antler t& Aot.
             Since par, a~ ropriatloa         la not ooatriaad la th
 dapBrtuntal      lppmprLt l on bill,       the C[mrral rldu rhloh
   rohlblta  tha pa-at      o? lx p 8na aIacurrrd
                                              a         at a wmt8atIon-
 1a I~ppllaablr      b toor lituatlon,        and your purstloa mat b8
 answered by 8onal4uI~         dathar     or not tha attrndanol       of th
wabara o? th IWar4 at three aratinga wsa In tb dlaobarg8
 ot their o??IoInl autlaa.         Anoat other thinga, the Board la
 obara8d vdth tha datlea       0r 8xamInIng and llcrnain6 OhhOpmO-
 tora, appm~l~t! sad Olaaaltfl~           their ld~eatlonal Instltutlong,
 r8VOMOg llcrnaoa ?or +IolatIoaa or the Act, and lnitlati~
 OrIlinBl proaaautlona      under aooh Act. frpllol t throughout
‘thla le(Ialatioa     la a r8ocgaItloa       that tb Boer4 la ohamad
with the cQutIr8 o? lr o o r ta inls      uhatherg thr nmbara o? the
 prQfraalOn or8 oonfomlog        to tha tarma oi tha Aot and of sea-
 lag that the members do so contom.              Mubarr o? ttm Board oan
olalm par tllar pay and mIlaaao for lttondanca              at tha zaatlnga
In quartion only I? laoh lttandenor bran a raaaonabl8,                    aub-
atantlal    and direct relation       tc the dlaobargs      of these dutlaa.
Zo irrl that thla r8qulrurnt baa bo8n mat. For tha Act t
oparatr In a propor ?8ahIoa, It I8 nroraaary thst                 thr mu&u8
of tha profraaloa       ba acquaint84     both rlth thr apaolflo        terms
of the Act sod wltfz the polloloa,           nil*8 an4 regulatIcin8 8bloh
the Bcaxd haa ldopkd andor aaoh Aot.               The ##88OsinBtIOn o?
auoh In?ormtIon       rwld    aa    to ?a11 well within thr dutlaa of
 the BMti.      In TkW    O? thr naWB800      O? t&a Chiro~tBOtiO      Act,
thr large nambu o? raotltlonora              who zaat br loqoaIntrd with
Ita provlalona aad WIth the nxba 884 ra&atiOB8                    Of th8 Board,
and tha mnlfbst       advanlagra ot bpartlm          au& Iarorm3tIon and
dlaouaaIryl it at n8tInda        o? mabore o? ttu        prof8aaIon, wa ?a81
that thr lttrmlanea ot moabara o? tha EWard at ruoh la~tlnga for
the pwpoara atead         In four lattrr      la a r8@aanabla wthod         of
  alaoh~lly      a portion o? the dot188 o? thr Eward aad that suoh
aatho4 contrIbatao       aubatantIB11      and directly    to th8 dlsoha%l)
o? auoh dutlaa.       Tour ~aatlcm      1 a th~nlon      aaanratl ln tha af-
rlrle tin.
            Tnut*       that th8 ?or8goia(l     Ip14   afmwora      tour
Inquiry,   we are
                                              Tours trr$    tlvlf

                                        ATTOasT    ClLEzAL     cp T3x.A.s

                                        Bj (a) R. Dean !horhaad
                                                           Ass 18-t